— In related actions to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Orange County (McGuirk, J.), dated October 25, 2007, which denied their motion in action No. 2 for leave to renew that branch of their prior motion which was for summary judgment against the defendants Michael J. Maguire and Michael Maguire on the issue of liability, which had been denied, as academic, in an order dated September 8, 2006, and for leave to renew their opposition to the defendants’ cross motion for summary judgment dismissing the complaint on the ground that the plaintiff Richard Letts did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), which had been granted in the order dated September 8, 2006.
Ordered that the appeal is dismissed as academic, without costs or disbursements, in light of our determination in the companion appeal (see Letts v Bleichner, 56 AD3d 619 [2008] [decided herewith]). Spolzino, J.E, Santucci, Miller, Dickerson and Eng, JJ., concur.